Citation Nr: 0606342	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-36 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
tibia and fibula fracture and left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2002 rating action of the decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego California that denied service connection for 
residuals of a left leg and ankle fractures.


FINDING OF FACT

The current left leg and ankle disorders did not manifest 
during service or within one year of his discharge from 
service, and the preponderance of the medical evidence is 
against a finding that the disorders are related to service.


CONCLUSION OF LAW

Left leg and ankle disorders were not incurred in active 
service, nor are they presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in May 2001, the RO advised the veteran of 
the essential elements of the VCAA.  He was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  He was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claim for service 
connection.  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The May 2003 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claims and that he was ultimately responsible 
for giving VA the information and evidence to support his 
claim.  While the notice in this case did not use the exact 
language of the regulation it did properly convey to the 
veteran the essence of the "fourth element".  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  This letter therefore provided the notice of all 
four elements that were discussed above.  See id. 

The April 2002 rating decision, November 2003 Statement of 
the Case (SOC), 2004 Supplemental Statements of the Case 
(SSOCs) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The November 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, Baptist 
Medical Center, Dr. Carrasquillo (the Jacksonville 
Orthopaedic Institute, Progressive Step Rehabilitation 
Services,  and Dr. Self.  The RO also obtained a VA medical 
opinion based on review of the veteran's medical records.  
While the veteran did state that he had been treated by a Dr. 
Golden he also stated that the physician was deceased and 
furthermore, could not provide an address from which to 
request records.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Service connection

The veteran contends that he currently suffers from left leg 
and ankle disorders that are a result of an injury incurred 
during active service. 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Arthritis is considered by VA to be a chronic disease, and as 
such, service connection may be granted on a presumptive 
basis if evidence shows that hypertension manifested to a 
compensable degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2005).  Because the veteran was 
separated from service on April 1971, the evidence must show 
that arthritis, if any, manifested to a degree of 10 percent 
by April 1972 in order for service connection to be granted 
based upon a presumptive period.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Service medical records indicate that the veteran was treated 
during service for left ankle pain and swelling with a 
history of recent injury.  X-rays taken at that time, in 
January 1971, failed to show any fracture.  A separation 
medical examination report is normal for lower extremities 
and in that examination history the veteran indicated that he 
did not presently have, or ever have, a history of broken 
bones, or any bone, joint, or other deformity.  

The first post service record of any leg or ankle problems is 
in November 1998, when the veteran was treated for a broken 
left leg sustained in a skydiving accident.  X-ray studies 
showed a tibiofibular fracture of the distal tibial meaphysis 
with a fair amount of undisplaced comminution of the medial 
cortex and an undisplaced fracture line that went down into 
the ankle joint.  While under Dr. Carrasquillo's care 
following this accident, the veteran underwent surgery for 
the purpose of correcting the limited range of motion of the 
left ankle.  In October 2000, he was still experiencing 
limited dorsiflexion and arthritis.

In the veteran's April 2003 notice of disagreement he states 
that he fell out of a guard tower and injured his ankle in 
1971. He asserts that this injury had given him trouble over 
the years and led to his fractured left ankle and leg.  
However, medical reports from Dr. Carrasquillo do not 
indicate any contribution of a preexisting ankle injury to 
his broken leg.  The reports state only that the he broke his 
leg in a skydiving accident. 

At an informal conference in February 2004 the veteran stated 
that he has had 2800 sky dives between separation from 
service and present, with 400 of those occurring since his 
1998 accident.

In June 2004, a private podiatrist, Dr. Self, opined that the 
veteran's current ankle symptoms are the result of his in-
service ankle injury.  The doctor's understanding of the 
severity of this injury was based, in part, on a history 
provided by the veteran.  Dr. Self noted that x-rays taken 
after his skydiving accident evidence a previous fracture 
line on the distal fibula.  He further states that it 
"stands to reason that this was actually fractured when he 
fell out of the tower in 1971 and appears old enough to be in 
essence ruled out as far as being related to the leg 
fractures that were in 1998".  This opinion was rendered 
without review of the service medical records or the 
veteran's records from Dr. Carrasquillo.

In contrast, a November 2004 medical opinion of a VA 
physician states "that it is less likely as not that the 
veteran's present ankle injury is secondary to his military 
experience".  This opinion was rendered after review of the 
veteran's service medical records and the report from Dr. 
Self.  The physician found no support for the veteran's 
description of the severity of his 1971 injury.  The 
rationale underlying this opinion includes a reference to the 
absence of residuals at separation and to the significance of 
service medical record x-rays of the ankle which were read by 
a physician as negative for fractures.  Additionally, the 
examiner found it more likely than not that the resolved 
fracture noted by Dr. Self was a result of an intervening 
event occurring after separation from service.  He also 
remarked that Dr. Self's opinion made no mention of the 
veteran's 2400 skydives between separation and the 1998 
accident. 

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case 
the Board affords greater weight to the VA physician's 
opinion for the following reasons.  In contrast to Dr. Self's 
opinion, the VA physician's opinion was rendered after the 
review of the veteran's service medical records.  These 
records provided competent medical evidence of the true 
nature of the veteran's in-service injury, including 
physician reports of x-rays of the ankle.  On the other hand, 
Dr. Self attributed the veteran's current ankle symptomology 
to a fracture that occurred prior to the 1998 accident and 
stated that the fracture likely occurred in service.  He 
based this opinion, in part, on a history provided by the 
veteran and did not actually review the service medical 
records.  

The veteran also asserts that his left ankle has given him 
trouble since he left service.  Yet, he indicated in the 
separation physical examination report that he had no joint 
or bone problems.  More significantly, a period of 27 years 
followed separation, during which time the veteran made 
approximately 2400 skydiving jumps without any documented 
objective evidence of complaints of ankle pain or treatment.  
In rendering a determination on the merits of claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Despite the veteran's assertion of continuing 
symptomology, the long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding of chronic arthritis of the left ankle.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for residuals of a left tibia and 
fibula fracture and left ankle fracture and that, therefore, 
the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for residuals of a left 
tibia and fibula fracture and left ankle fracture is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


